Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-10, 16-19 and 21-26 are currently active in the application with claims 1, 2, 9, 10, 17 and 18 being amended, claims 11-15 and 20 being cancelled and claims 21-26 being added by the Applicant.
	Response to Amendment
	Applicant’s amendments dated June 14, 2022 has been carefully considered and found to overcome the rejection of claims 2 and 9 over 35 USC 112(b) and the rejection of claim 17 over 35 USC 112(d) and therefore these rejections have been withdrawn.  The amendments, however, do not place the application in condition of allowance and resulted in a new grounds of rejection as detailed below.
Double Patenting
Applicant is advised that should claim 8 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Applicant mentioned on page 9 that claim 19 had been cancelled however the claim still exists within the claim set received June 14, 2022 and therefore the double patenting has been maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 16-19 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 22 recite the limitation "cooling the at least partially dehydrogenated hydrogen carrier to a target temperature of less than 60°C”.  The claim is indefinite as it is unknown as to the definition of “target temperature” in combination with a range of less than 60°C.  The term “target temperature” is unnecessary and results in confusion as to what is being claimed and “target” should be removed.  Although paragraph [0006] of the published application supports the “target temperature of less than 60°C”, the paragraph is also to “about 40°C” which represents a “target temperature” and “less than 60°C” to a temperature range.
Claim 10 is indefinite as the claim is to the residual portion of physically dissolved hydrogen gas in the partially dehydrogenated hydrogen carrier material is between “1 and 10 grams parts per million by weight”.  It is unknown what “grams ppm by weight” refers to as “grams” is a weight term as is ppm (parts of solute per million parts of solution) and “by weight”.  PPM will be examined below.  The rejection of the claim has been maintained as “grams” and “by weight” refer to the same; only ppm is needed.
Regarding Claim 25, the instant claim is indefinite as it is unknown as to the difference between a vapor and gas in line 2.  Either will be examined.
The remaining claims depend from the instant claims and are likewise rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 17, the instant claim provides no further structure from that provided in claim 4 as it would be inherent that the separation would be performed in “at least one separation stage” as Applicant has provided no structure to define “stage”.
Instant claim 18 depends from claims 4 and 17 and is to the separation of the at least one impurity serves for separating an impurity in a specific aggregate state.  Claim 4 is to the impurity being in “one of a” solid, liquid or gaseous aggregate state and claim 17 is to the use of at least one separation stage for separating the impurity.  Therefore,  the instant claim is not further limiting.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8, 9, 10, 16-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teichmann (DE102014006430A1) machine translation provided and further in view of Preuster et al. (WO 2016/078949) hereafter Preuster machine translation provided.
	Considering claims 1, 2 and 21, Teichmann discloses a process for providing hydrogen gas by dehydrogenation of a liquid organic hydrogen carrier (LOHC) [0001] and [0018]-[0026] and claims.  Teichmann further discloses that the LOHC material is preheated thereby releasing hydrogen which is separated and cleansed of vaporous LOHC material with the at least partially dehydrogenated material utilized in a heat exchanger to preheat the incoming LOHC material [0038] to [0056] utilizing the stream of the LOHC material loaded with hydrogen [0047] and [0053] (conditioned).  Teichmann further discloses that the hydrogen/LOHC materials are separated [0040] and [0043] and there is no material difference between removing residual amounts of LOHC vapor from a hydrogen stream or removing physically dissolved hydrogen from the LOHC.
	  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that for a hot material to heat an un-heated material, the hot material has to lose heat thereby cooling the hot material.  Also, Teichmann discloses that the hydrogenated LOHC is preheated and therefore the partially dehydrogenated LOHC material had to have been cooled by losing heat.
	Teichmann does not disclose a temperature to which the at least partially dehydrogenated LOHC material was cooled.
	Preuster discloses a process for enriching a LOHC material with hydrogen wherein the LOHC material is alternately loaded with hydrogen and treated to release the hydrogen [0003] to [0005] wherein a lower temperature is required for loading the hydrogen into the LOHC [0007] and wherein a loading temperature as low as 50°C is utilized [0009] which falls within the instantly claimed range.  This also establishes that the loading temperature is a result effective variable as it would be advantageous to determine the optimum temperature to load the maximum hydrogen. Pruester also discloses that a suction device is utilized to remove the hydrogen from the LOHC material [0037] and therefore removes the physically dissolved hydrogen.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the optimum temperature for loading hydrogen and arrive at the instantly claimed range through routine experimentation utilizing the teachings of Pruester as a guide.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 3, the significance of Teichmann and Pruester as applied to claim 1 is explained above.
	Teichmann discloses the use of a LOHC material to store and provide hydrogen as discussed above.
	Teichmann does not specifically disclose the conditions.
	Preuster discloses a system for storing and releasing hydrogen utilizing a carrier LOHC [0001]-[0003] wherein the releasing is conducted at a pressure from 0.1 and 30 bar [0009] thereby overlapping the instantly claimed range.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the pressure of Preuster to operate the device of Teichmann.  The ordinary skilled artisan would have a reasonable expectation of success as both Teichmann and Preuster disclose the use of LOHC materials.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 4, 17 and 18, the significance of Teichmann and Pruester as applied to Claim 1 is explained above.
Teichmann discloses the use of a purification/separation system to separate hydrogen from the at least partially dehydrogenated solid material and the liquid additive [0022], [0040] and [0044].
Considering Claim 6, the significance of Teichmann and Pruester as applied to Claims 1 and 4 is explained above.
Teichmann discloses that the thermal heating evaporates the liquid additive which is removed from the reactor vessel with some of it useful as fuel for heating or mechanical means [0048] which relates to cyclone separation.
	Preuster discloses that purification may be performed by condensation (coalescence precipitation) [0032].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the condensation of Preuster in purifying the hydrogen of Teichmann.
Considering Claims 8 and 19, the significance of Teichmann and Pruester as applied to Claim 1 is explained above.
Teichmann discloses the need to remove the liquid additive via separation to provide purified hydrogen to a fuel cell [0052] which meets the definition provided by the Applicant in the instant specification.
Considering Claim 9, the significance of Teichmann and Pruester as applied to Claim 1 is explained above.
The instant claim has been previously rejected as discussed above.
Teichmann discloses that the dehydrogenation composition may be cooled using a heat exchanger [0038].
Considering Claim 10, the significance of Teichmann and Pruester as applied to Claim 1 is explained above.
Teichmann discloses that for complete release of the hydrogen which is interpreted to be leaving 1-10 ppm hydrogen behind is accomplished by limiting the additive only up to 25% of the mixture [0047] making the hydrogen retention a result effective variable dependent upon the amount of additive utilized.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the optimum additive quantity, since it has been held that discovering an optimum value or a result effective variable involved only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to determine the optimum additive quantity by the reasoned explanation that all hydrogen could be removed.
Considering Claim 16, the significance of Teichmann and Pruester as applied to Claim 1 is explained above.
Teichmann discloses that hydrogen can be completely released at a temperature of 300°C [0063] falling within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teichmann (DE102014006430A1) machine translation provided and Preuster et al. (WO 2016/078949) hereafter Preuster machine translation provided as applied to claim 1 and further in view of Eberle et al. (USP 6,361,896) hereafter Eberle.
	Considering claim 5, the significance of Teichmann and Pruester as applied to claim 1 is explained above.
	Teichmann discloses the production of hydrogen as discussed above with the hydrogen supplied to a fuel cell [0052] but does not disclose compressing the hydrogen to affect its purification.
	Ebele discloses a device for producing hydrogen for a PEM fuel cell wherein the hydrogen is pressurized by electrochemical compression to affect its purification (Col. 2, ln 7-22).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the compression of Ebele in the process of Teichmann to purify and compress the hydrogen produced for use in the fuel cell of Teichmann.
	Considering claim 7, the significance of Teichmann and Pruester as applied to claim 1 is explained above.
Teichmann does not disclose the use of a catalyst.
Ebele discloses the use of a catalyst to purify hydrogen (Col. 2, ln 7-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to use a catalyst to assist in the purification of hydrogen as taught by Ebele and desired by Teichmann.
Claims 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teichmann (DE102014006430A1) machine translation provided and further in view of Preuster et al. (WO 2016/078949) hereafter Preuster machine translation provided.
Considering claim 22, Teichmann discloses a process for providing hydrogen gas by dehydrogenation of a liquid organic hydrogen carrier (LOHC) [0001] and [0018]-[0026] and claims.  Teichmann further discloses that the LOHC material is preheated thereby releasing hydrogen which is separated and cleansed of vaporous LOHC material with the at least partially dehydrogenated material utilized in a heat exchanger to preheat the incoming LOHC material [0038] to [0056] utilizing the stream of the LOHC material loaded with hydrogen [0047] and [0053] (conditioned).  Teichmann further discloses that the hydrogen/LOHC materials are separated [0040] and [0043] and there is no material difference between removing residual amounts of LOHC vapor from a hydrogen stream or removing physically dissolved hydrogen from the LOHC.
	  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that for a hot material to heat an un-heated material, the hot material has to lose heat thereby cooling the hot material.  Also, Teichmann discloses that the hydrogenated LOHC is preheated and therefore the partially dehydrogenated LOHC material had to have been cooled by losing heat.
	Teichmann also discloses an apparatus for conducting the above process wherein the apparatus contains a reactor housing comprising a suitable catalyst located within the dehydrogenation reactor [0010], [0023] and [0053] and wherein the reactor receives a hydrogenated material in an inlet and also possesses an outlet for removing hydrogen and the at least partially dehydrogenated material (Fig. 1)
	Teichmann does not disclose a temperature to which the at least partially dehydrogenated LOHC material was cooled.
	Preuster discloses a process for catalytically enriching a LOHC material with hydrogen wherein the LOHC material is alternately loaded with hydrogen and treated to release the hydrogen [0003] to [0005] in the presence of a catalyst which is arranged to provide intensive contact wherein a lower temperature is required for loading the hydrogen into the LOHC [0007] and [0035] and wherein a loading temperature as low as 50°C is utilized [0009] which falls within the instantly claimed range.  This also establishes that the loading temperature is a result effective variable as it would be advantageous to determine the optimum temperature to load the maximum hydrogen.  Pruester also discloses that a suction device is utilized to remove the hydrogen from the LOHC material [0037].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the optimum temperature for loading hydrogen and arrive at the instantly claimed range through routine experimentation utilizing the teachings of Pruester as a guide.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 25, the significance of Teichmann and Pruester as applied to Claim 22 is explained above.
Teichmann discloses that the system is heated utilizing a heat exchanger which is known to require a liquid, vapor or gas and may be supplied utilizing electricity utilizing a photovoltaic cell [0038].
Claims 23, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teichmann (DE102014006430A1) machine translation provided in view of Preuster et al. (WO 2016/078949) hereafter Preuster machine translation provided as applied to Claim 22 and further in view of Pez et al. (US 2004/0223907) hereafter Pez.
Considering Claims 23, 24 and 26, the significance of Teichmann and Pruester as applied to Claim 22 is explained above.
Teichmann discloses the use of a suitable catalyst as disclosed above but does not delineate the type of catalyst.
Pruester discloses that the loading and unloading of hydrogen with the LOHC may utilize a catalyst comprising platinum, palladium, nickel, rhodium or ruthenium on a carrier material [0009] wherein the catalyst is arranged to provide intensive contact [0035].
Neither Teichmann nor Pruester disclose the amount of catalyst.
Pez discloses a process wherein a LOHC material is catalytically loaded and unloaded with hydrogen with the catalyst comprising ruthenium, rhodium, nickel, palladium and platinum [0084] and discloses the use of 5% Rh on a carbon catalyst [0018] and 10 wt% palladium [0085] both of which fall within the instantly claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the catalyst and amount as taught by Pruester and Pez in the process of Teichmann for the hydrogenation and dehydrogenation of a LOHC.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive.
The Examiner notes that Claim 19 has not been cancelled.
Applicant argues beginning on page 9 that Teichmann does not disclose purifying the released hydrogen.  This is not convincing as Teichmann discloses removing residual amounts of the LOHC from the hydrogen stream [0040].  Applicant’s arguments as to the cooling has been addressed above and will not be repeated.
Applicant claims surprisingly that cooling to a temperature less than 60°C enables secure handling and storage however does not explain how this would be surprising as a cooler material would be easier to handle than a hot material.
The remaining arguments as to the amendments have been addressed above.
Conclusion
Claims 1-10, 16-19 and 21-26 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732